In an action to recover for services rendered, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered March 18, 1974, in favor of defendant Daimler-Bónz of North America, Inc., upon the trial court’s dismissal of the complaint at the close of plaintiff’s case, upon a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact, were presented on this appeal. When considered most favorably to plaintiff, we believe that sufficient evidence was presented by him of a principal-agency relationship between defendant Daimler-Benz of North America, Inc., and defendant David C. Thieme Corporation so as to require that the case be submitted to the jury. The establishment of such a relationship would subject defendant Daimler-Benz of North America, Inc., to liability for the engineering services rendered by plaintiff. Latham, Acting F. J., Shapiro, Cohalan, Brennan and Benjamin, JJ., concur.